Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 5,220,246) in view of Ash (US 2014/0042131 A1), Enyedy (US 2014/0008344) and Cooper et al (US 2012/0298629).
 
Regarding claims 26-27, IDE discloses a system for TIG welding (col. [4], lines 45-40) comprising:
an electrode (Fig. 1, [1]) configured to provide an arc having at least two plasma streams (Fig. 1, [6]; is showing the plasma arc showing multiple streams; the electrode is capable of provide many plasma streams as it has the same structure as the instant application; para. [0060] of the instant application states that the plasma arc of a TIG welder will take the form of a Gaussian distribution, therefore it would in the prior art based on the applicant’s own admission);
A base metal (Fig. 1, [7]; which is below [1]) positioned adjacent the electrode;
A shield gas (Fig. 1, [5]; which starts from the top of [1] and travels to [7] surrounding [6]) extending from the electrode to the base metal and surrounding the arc and, 
a filler metal (Fig.8, [209]) which is continuously supplied on the base metal to be melted by an arc after forming the arc (Fig.8, the filler wire is provided over [207] and melted by [206]) between the base metal and an electrode over the base metal and supplying shield gas around the arc. 
However, IDE doesn't explicitly disclose wherein a cross-section of the filler metal has a curved shape of which a surface facing the electrode is concavely curved to the electrode, the cross-section of the filler metal is in the shape of a plane board represented by width and thickness which is concavely curved to the electrode, wherein the cross-section of the filler metal is symmetrical with respect to a vertical line of the base metal and the thickness is in the range of 0.3 to 1 mm, wherein the concaved surface of the filler and wherein the width is in the range of 3 mm to 10 mm and the thickness is in the range of 0.3 to 1 mm.

Nevertheless, ASH teaches wherein a cross-section of the filler metal has a curved shape of which a surface facing the electrode is concavely curved to the electrode (Fig.3, [140]; the filler wire is curved up towards the source of the laser or the arc in the case of PAW), the cross-section of the filler metal (Fig.3, [140A]) is in the shape of a plane board represented by width and thickness (Fig.3, [140A], [t] and [W]) which is concavely curved to the electrode (Fig.3, [140A]; para. [0007]; teaches using a GTAW; MURAKAMI teaches the electrode); wherein the cross-section of the filler metal (Fig.3, [140A]) is symmetrical with respect to a vertical line of the base metal (Fig.3, [140A] is symmetrical about the vertical bilateral axis) and the thickness is in the range of 0.3 to 1 mm (abstract; teaches .010 to .045 inches and 1 mm is .039 inches), wherein the concaved surface of the filler metal facing the electrode is disposed in a direction that is substantially normal to each of the at least two plasma streams of the arc (this is a method of use and therefore the prior art need only be capable of performing the intended function. In this case, because the structure of the TIG welder and the shape of the filler wire is substantially the same, the filler wire will be capable of being positioned such that the plasma streams are normal to its curvature. This is particularly true because there is no means given in the instant specification to narrow a broad interpretation of “substantially”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filler wire of IDE wherein the cross-section of the filler metal has a curved shape of which a surface facing the electrode is concavely curved to the electrode, the cross-section of the filler metal is in the shape of a plane board represented by width and thickness which is concavely curved to the electrode, wherein the cross-section of the filler metal is symmetrical with respect to a vertical line of the base metal and the thickness is in the range of 0.3 to 1 mm, wherein the concaved surface of the filler as taught by ASH, since it would be advantageous to increase the area that is absorbing the energy of the plasma to decrease the time until melting and increase processing speed (para. [0030]).

Furthermore, ENYEDY teaches that normal sizes for filler wires are .25 inches or 6.35 mm. Also, ASH discloses wherein the width 2.45 mm (abstract; teaches .030 to .095 inches) and the width can be that of the standard filler wire diameters (para. [0031]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the width of IDE in view of ASH wherein the width is 3 mm through 10 mm because it has been established that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists and wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 

Ide fails to disclose, regarding claim 26, wherein each of the plurality of plasma streams is axisymmetric with respect to the axis and a shape f(r) of each of the plurality of plasma streams is defined by a following equation, 

    PNG
    media_image1.png
    101
    266
    media_image1.png
    Greyscale

where, r is a radial distance from the axis, f(0) is a vertical distance from the electrode to the base metal along the axis, and a is a value assigned to each of the plurality of plasma streams.

However, Cooper discloses varying the cross-sectional shape of the electrode to control the shape of the plasma stream. (See Paragraph [0087]) It would have been obvious to adapt Ide, as modified, in view of Cooper, to provide the desired cross-sectional shape of the electrode and orientation of the wire relative to the base metal to control the depth of penetration and weld bead to weld material transition. 


Regarding claims 28-29, Ide fails to disclose the filler material is formed of stainless steel and the claimed groups. 

However, Enyedy discloses the filler may be a stainless steel. (See Paragraph [0004])

It would have been obvious to adapt Ide in view of Enyedy to provide the claimed stainless steel filler since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 


Regarding claims 30-31, IDE discloses a system for TIG welding (col. [4], lines 45-40) comprising:
an electrode (Fig. 1, [1]) configured to provide an arc having at least two plasma streams (Fig. 1, [6]; is showing the plasma arc showing multiple streams; the electrode is capable of provide many plasma streams as it has the same structure as the instant application; para. [0060] of the instant application states that the plasma arc of a TIG welder will take the form of a Gaussian distribution, therefore it would in the prior art based on the applicant’s own admission);
A base metal (Fig. 1, [7]; which is below [1]) positioned adjacent the electrode;
A shield gas (Fig. 1, [5]; which starts from the top of [1] and travels to [7] surrounding [6]) extending from the electrode to the base metal and surrounding the arc and, 
a filler metal (Fig.8, [209]) which is continuously supplied on the base metal to be melted by an arc after forming the arc (Fig.8, the filler wire is provided over [207] and melted by [206]) between the base metal and an electrode over the base metal and supplying shield gas around the arc. 
However, IDE doesn't explicitly disclose wherein a cross-section of the filler metal is in a shape of a plane board represented by width and thickness, the thickness of the central plane board is thicker than that of the other plane board.

ASH teaches wherein a cross-section of the filler metal has a curved shape of which a surface facing the electrode is concavely curved to the electrode (Fig.3, [140]; the filler wire is curved up towards the source of the laser or the arc in the case of PAW), the cross-section of the filler metal (Fig.3, [140A]) is in the shape of a plane board represented by width and thickness (Fig.3, [140A], [t] and [W]) which is concavely curved to the electrode (Fig.3, [140A]; para. [0007]; teaches using a GTAW; MURAKAMI teaches the electrode); wherein the cross-section of the filler metal (Fig.3, [140A]) is symmetrical with respect to a vertical line of the base metal (Fig.3, [140A] is symmetrical about the vertical bilateral axis) and the thickness is in the range of 0.3 to 1 mm (abstract; teaches .010 to .045 inches and 1 mm is .039 inches), wherein the concaved surface of the filler metal facing the electrode is disposed in a direction that is substantially normal to each of the at least two plasma streams of the arc (this is a method of use and therefore the prior art need only be capable of performing the intended function. In this case, because the structure of the TIG welder and the shape of the filler wire is substantially the same, the filler wire will be capable of being positioned such that the plasma streams are normal to its curvature. This is particularly true because there is no means given in the instant specification to narrow a broad interpretation of “substantially”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filler wire of IDE wherein the cross-section of the filler metal has a curved shape of which a surface facing the electrode is concavely curved to the electrode, the cross-section of the filler metal is in the shape of a plane board represented by width and thickness which is concavely curved to the electrode, wherein the cross-section of the filler metal is symmetrical with respect to a vertical line of the base metal and the thickness is in the range of 0.3 to 1 mm, wherein the concaved surface of the filler as taught by ASH, since it would be advantageous to increase the area that is absorbing the energy of the plasma to decrease the time until melting and increase processing speed (para. [0030]).


Claim(s) 28-29 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 5,220,246) in view of Ash (US 2014/0042131 A1), Enyedy (US 2014/0008344), Cooper et al (US 2012/0298629) and Kushida et al (US 2001/0030004).

The teachings of Ide have been discussed above. Regarding claims 28-29, Ide fails to disclose the filler material is formed of stainless steel and the claimed groups. 

KUSHIDA teaches wherein the filler metal is formed of stainless steel (para. [0048]; teaches using super duplex stainless steel as metal filler). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal filler of IDE wherein the filler metal is formed of stainless steel as taught by KUSHIDA, by substituting the metal filler of KUSHIDA (super duplex stainless steel) for that of IDE to achieve higher corrosion resistance and strength. 

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 5,220,246) in view of Ash (US 2014/0042131 A1) and Cooper et al (US 2012/0298629).
 
Regarding claim 32, IDE discloses a system for TIG welding (col. [4], lines 45-40) comprising:
an electrode (Fig. 1, [1]) configured to provide an arc having at least two plasma streams (Fig. 1, [6]; is showing the plasma arc showing multiple streams; the electrode is capable of provide many plasma streams as it has the same structure as the instant application; para. [0060] of the instant application states that the plasma arc of a TIG welder will take the form of a Gaussian distribution, therefore it would in the prior art based on the applicant’s own admission);
A base metal (Fig. 1, [7]; which is below [1]) positioned adjacent the electrode;
A shield gas (Fig. 1, [5]; which starts from the top of [1] and travels to [7] surrounding [6]) extending from the electrode to the base metal and surrounding the arc and, 
a filler metal (Fig.8, [209]) which is continuously supplied on the base metal to be melted by an arc after forming the arc (Fig.8, the filler wire is provided over [207] and melted by [206]) between the base metal and an electrode over the base metal and supplying shield gas around the arc. 
However, IDE doesn't explicitly disclose wherein a cross-section of the filler metal has a curved shape of which a surface facing the electrode is concavely curved to the electrode, the cross-section of the filler metal is in the shape of a plane board represented by width and thickness which is concavely curved to the electrode, wherein the cross-section of the filler metal is symmetrical with respect to a vertical line of the base metal.

ASH teaches wherein a cross-section of the filler metal has a curved shape of which a surface facing the electrode is concavely curved to the electrode (Fig.3, [140]; the filler wire is curved up towards the source of the laser or the arc in the case of PAW), the cross-section of the filler metal (Fig.3, [140A]) is in the shape of a plane board represented by width and thickness (Fig.3, [140A], [t] and [W]) which is concavely curved to the electrode (Fig.3, [140A]; para. [0007]; teaches using a GTAW; MURAKAMI teaches the electrode); wherein the cross-section of the filler metal (Fig.3, [140A]) is symmetrical with respect to a vertical line of the base metal (Fig.3, [140A] is symmetrical about the vertical bilateral axis) and the thickness is in the range of 0.3 to 1 mm (abstract; teaches .010 to .045 inches and 1 mm is .039 inches), wherein the concaved surface of the filler metal facing the electrode is disposed in a direction that is substantially normal to each of the at least two plasma streams of the arc (this is a method of use and therefore the prior art need only be capable of performing the intended function. In this case, because the structure of the TIG welder and the shape of the filler wire is substantially the same, the filler wire will be capable of being positioned such that the plasma streams are normal to its curvature. This is particularly true because there is no means given in the instant specification to narrow a broad interpretation of “substantially”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filler wire of IDE wherein the cross-section of the filler metal has a curved shape of which a surface facing the electrode is concavely curved to the electrode, the cross-section of the filler metal is in the shape of a plane board represented by width and thickness which is concavely curved to the electrode, wherein the cross-section of the filler metal is symmetrical with respect to a vertical line of the base metal and the thickness is in the range of 0.3 to 1 mm, wherein the concaved surface of the filler as taught by ASH, since it would be advantageous to increase the area that is absorbing the energy of the plasma to decrease the time until melting and increase processing speed (para. [0030]).

Ide fails to disclose wherein each of the plurality of plasma streams is axisymmetric with respect to the axis and a shape f(r) of each of the plurality of plasma streams is defined by a following equation, 

    PNG
    media_image1.png
    101
    266
    media_image1.png
    Greyscale

where, r is a radial distance from the axis, f(0) is a vertical distance from the electrode to the base metal along the axis, and a is a value assigned to each of the plurality of plasma; determining a plurality of line segments, wherein each of the plurality of line segments is normal to a corresponding one of a plurality of plasma streams connecting the plurality of line segments to define the cross-sectional shape of the filler metal.

However, Cooper discloses varying the cross-sectional shape of the electrode to control the shape of the plasma stream. (See Paragraph [0087]) It would have been obvious to adapt Ide, as modified, in view of Cooper, to provide the desired cross-sectional shape of the electrode and orientation of the wire relative to the base metal to control the depth of penetration and weld bead to weld material transition.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/1/2022